DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgement is made of the amendment filed November 16, 2021.  Claims 1-9 remain pending in the application.  
Claims 1-9 are currently amended.  
Claims 10 and 11 have been canceled.
No claims are new.
Response to Arguments

	Rejections under 35 U.S.C. 112(a)
Applicant’s arguments, see REMARKS, filed November 16, 2021, with respect to claims 2 and 4 rejected under 35 U.S.C. 112(a) as failing to comply with enablement requirement have been fully considered and are persuasive.  The rejections of claims 2 and 4 has been withdrawn in view of the applicant’s amendments. 

Rejections under 365 U.S.C. 101
Applicant’s arguments, see REMARKS, filed November 16, 2021, with respect to claims 10 and 11 rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter have been fully considered and are persuasive.  The rejection of claims 10 and 11 has been withdrawn in view of the cancellation of claims 10 and 11. 

Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-5, 7, and 8 are objected to because of the following informalities:  While “parametrisation” is an accepted alternative spelling of “parametrization”, for consistency it should be spelled “parametrization” in each claim.
Claim 1, line 7: Change “parametrisation” to “parametrization”.
Claim 2, line 7: Change “parametrisation” to “parametrization”.
Claim 3, lines 4 and 6: Change “parametrisation” to “parametrization”.
Claim 4, lines 4 and 6: Change “parametrisation” to “parametrization”.
Claim 7, line 2: Change “parametrisation” to “parametrization” and “parametrises” to “parametrizes”.
Claim 8, line 2: Change “parametrisation” to “parametrization” and “parametrises” to “parametrizes”.
Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recite the limitation "the network node" in line 4 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 5-9 depend from claim 4 and are rejected on the same basis as claim 4.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seok et al. (US 2012/0294255 A1) in view of Seol et al. (US 2014/0146863 A1).

	Regarding claim 1: 
As shown in FIGS. 1-12, Seok discloses a method of operating a radio node (FIG. 1, AP 1) in a radio access network (FIG. 1, BSS 1
determining a parametrization of radio processing for reception beamforming for a beam (FIG. 2, MCS request and paragraph [0044] where MCS request and is interpreted as parametrization of radio processing for reception beamforming for a beam), the parametrization of radio processing comprising at least one of a spatial transformation and a spatial compression for reception beamforming (FIG. 2, MCS request and paragraph [0044] where MCS request is interpreted as parametrization; “When the AP 200 transmits an MCS request (MRQ) [parametrization] to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams [spatial compression] and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250).”); and 
performing link adaptation based on the parametrisation of the radio processing (paragraph [0044]; “When the AP 200 transmits an MCS request (MRQ) to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250). In this case, MCS information suitable for a channel situation is included in the MCS response, and the MCS response is also called an MCS feedback (MFB). The AP 200 may determine the MCS value on the basis of the MFB received from the STA 260, and may transmit data subjected to modulation and coding by applying the determined MCS value (step S260).”).

Seok discloses all of the above, however Seok may not specifically disclose performing link adaptation “for receiving the beam.”
However, Seol discloses performing link adaptation for receiving the beam (FIG. 3 and paragraph [0110]; “In FIG. 3, the BS sweeps and sends the reference signal for operating link adaptation including the MCS level determination for the data transmission/reception of the corresponding MS, through the beam of the narrow beamwidth, and transmits or receives the actual data of the corresponding MS through the beam of the wide beamwidth.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Seok as taught by Seol such that performing link adaption is done for receiving the beam thus allowing the ability to adapt the modulation scheme and the coding rate of the error correction in accordance with the quality of the radio link providing more reliable communication (Seol, paragraphs [0007]-[0008]).

	Regarding claim 2: 
As shown in FIGS. 1-12, Seok discloses a radio node for a radio access network (FIG. 12, wireless apparatus 1200), the radio node comprising memory (FIG. 12, memory 1220) coupled to processing circuitry (FIG. 12, processor 1210), the processing circuity operable to: 
determine a parametrization of radio processing for reception beamforming for a beam (FIG. 2, MCS request and paragraph [0044] where MCS request and is interpreted as parametrization of radio processing for reception beamforming for a beam), the parametrization of radio processing comprising at least one of a spatial transformation and a spatial compression for reception beamforming (FIG. 2, MCS request and paragraph [0044] where MCS request is interpreted as parametrization; “When the AP 200 transmits an MCS request (MRQ) [parametrization] to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams [spatial compression] and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250).”); and 
perform link adaptation for receiving the beam based on the parametrisation of the radio processing (paragraph [0044]; “When the AP 200 transmits an MCS request (MRQ) to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250). In this case, MCS information suitable for a channel situation is included in the MCS response, and the MCS response is also called an MCS feedback (MFB). The AP 200 may determine the MCS value on the basis of the MFB received from the STA 260, and may transmit data subjected to modulation and coding by applying the determined MCS value (step S260).”).

Seok discloses all of the above, however Seok may not specifically disclose performing link adaptation “for receiving the beam.”
However, Seol discloses performing link adaptation for receiving the beam (FIG. 3 and paragraph [0110]; “In FIG. 3, the BS sweeps and sends the reference signal for operating link adaptation including the MCS level determination for the data transmission/reception of the corresponding MS, through the beam of the narrow beamwidth, and transmits or receives the actual data of the corresponding MS through the beam of the wide beamwidth.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Seok as taught by Seol such that performing link adaption is done for receiving the beam thus allowing the ability to adapt the modulation scheme and the coding rate of the error correction in accordance with the quality of the radio link providing more reliable communication (Seol, paragraphs [0007]-[0008]).

	Regarding claim 3: 
As shown in FIGS. 1-12, Seok discloses a method of operating a radio node (FIG. 1, STA 1) in a radio access network (FIG. 1, BSS 1), the method comprising: 
determining a parametrization of link adaptation performed by the network node (paragraph [0044]; “When the AP 200 transmits an MCS request (MRQ) to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250). In this case, MCS information suitable for a channel situation is included in the MCS response, and the MCS response is also called an MCS feedback (MFB). The AP 200 may determine the MCS value on the basis of the MFB received from the STA 260, and may transmit data subjected to modulation and coding by applying the determined MCS value (step S260).”); and 
performing radio processing based on a parametrization of link adaptation performed by the radio node (FIG. 2, MCS request and paragraph [0044] where MCS request and is interpreted as parametrization of radio processing for reception beamforming for a beam), the radio processing comprising at least one of a spatial transformation and a spatial compression for reception beamforming (FIG. 2, MCS request and paragraph [0044] where MCS request is interpreted as parametrization; “When the AP 200 transmits an MCS request (MRQ) [parametrization] to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams [spatial compression] and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250).”).

Seok discloses all of the above, however Seok may not specifically disclose performing link adaptation “performed by the network node.”
However, Seol discloses performing link adaptation performed by the network node (FIG. 3 and paragraph [0110]; “In FIG. 3, the BS sweeps and sends the reference signal for operating link adaptation including the MCS level determination for the data transmission/reception of the corresponding MS, through the beam of the narrow beamwidth, and transmits or receives the actual data of the corresponding MS through the beam of the wide beamwidth.”).


	Regarding claim 4: 
As shown in FIGS. 1-12, Seok discloses a radio node for a radio access network (FIG. 12, wireless apparatus 1200), the radio node comprising memory (FIG. 12, memory 1220) coupled to processing circuitry (FIG. 12, processor 1210), the processing circuity operable to: 
determine a parametrisation of link adaptation performed by the network node (paragraph [0044]; “When the AP 200 transmits an MCS request (MRQ) to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250). In this case, MCS information suitable for a channel situation is included in the MCS response, and the MCS response is also called an MCS feedback (MFB). The AP 200 may determine the MCS value on the basis of the MFB received from the STA 260, and may transmit data subjected to modulation and coding by applying the determined MCS value (step S260).”); and 
perform radio processing based on a parametrisation of link adaptation performed by the radio node (FIG. 2, MCS request and paragraph [0044] where MCS request and is interpreted as parametrization of radio processing for reception beamforming for a beam), the radio processing comprising at least one of a spatial transformation and a spatial compression for reception beamforming (FIG. 2, MCS request and paragraph [0044] where MCS request is interpreted as parametrization; “When the AP 200 transmits an MCS request (MRQ) [parametrization] to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams [spatial compression] and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250).”). 

Seok discloses all of the above, however Seok may not specifically disclose performing link adaptation “performed by the network node.”
However, Seol discloses performing link adaptation performed by the network node (FIG. 3 and paragraph [0110]; “In FIG. 3, the BS sweeps and sends the reference signal for operating link adaptation including the MCS level determination for the data transmission/reception of the corresponding MS, through the beam of the narrow beamwidth, and transmits or receives the actual data of the corresponding MS through the beam of the wide beamwidth.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Seok as taught by Seol such that performing link adaption is done by the network node thus allowing the ability to adapt the modulation scheme and the coding rate of the error correction in accordance with the quality of the radio link providing more reliable communication (Seol, paragraphs [0007]-[0008]).

	Regarding claim 5: 
The combination of Seok and Seol discloses the radio node of claim 4, wherein performing link adaptation comprises configuring a target radio node with a modulation and coding scheme and/or a transport format (Seok, paragraph [0019]; “The present invention provides a link adaptation method applicable to a wireless local area network (WLAN) system supporting multi-user multiple input multiple output (MU-MIMO), and allows an optimal modulation and coding scheme (MCS) to be configured adaptively for a channel situation and transmit power for each of paired stations (STAs) in a MU-MIMO transmission environment. Accordingly, power consumption can be decreased, and reliability of data transmission can be increased.”).

	Regarding claim 6: 
The combination of Seok and Seol discloses the radio node of claim 4, wherein radio processing comprises one or more of transforming received signaling into beam space and performing beam selection from a set of defined reception beams (Seol, FIG. 5 and paragraph [0115]; “lternatively, to operate the different beam patterns for the signal Tx directions, a precode or a beamforming weight or coefficient can be set to attain the particular beamwidth and beamforming gain for the antenna array, or a sub-array can be constructed to differently operate the antenna elements or the beam weight coefficient. In this case, the trade-off between the beamwidth and the beamforming gain can also involve.”).

	Regarding claim 7: 
The combination of Seok and Seol discloses the radio node of claim 4, wherein a parametrisation of radio processing parametrises one or more of a transformation applied, selection of reception beams, number of selected reception beams, and method of combination of one or more of parameters and beams (Seok, paragraph [0044]; “When the AP 200 transmits an MCS request (MRQ) to the STA 260 together with a sounding PPDU (step S240), the STA 260 selects the suitable number of spatial streams and MCS through channel estimation and transmits an MCS response to the AP 200 (step S250).”).

	Regarding claim 8: 
Seok, paragraph [0049]; “According to the embodiment of the link adaptation procedure proposed in the present invention, a MIMO indicator is further transmitted together with the MCS request so that an STA that must transmit the MFB upon receiving the MCS request can know transmit power distributed to the STA.”).

	Regarding claim 9: 
The combination of Seok and Seol discloses the radio node of claim 4, wherein radio processing comprises performing beam selection from a set of defined reception beams based on a reception property, wherein the reception property may pertain to one or more of signal quality and error rate (Seok, paragraph [0043]; “In the example of channel estimation and link adaptation of FIG. 2, when the AP 200 transmits a training request (TRQ) to the STA (S210), the STA transmits a sounding PPDU to the AP in response to the TRQ (step S220). The AP estimates channel information on the basis of the received sounding PPDU, and transmits data to the STA by determining the MCS and the number of spatial streams suitable for the channel information (step S230).”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148. The examiner can normally be reached Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633